Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the non-final Office Action for the serial number 17/606,140, HEALTH AND SAFETY HANDLE, filed on 10/25/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent Application Publication # 2020/0016622 to Torlei.
	Torlei teaches a handle comprising a main handle member (5) shaped to be grasped by a user and a rail-gripping arm (1,4) connected to a first end of the main handle member.  The rail-gripping arm having a gripper (2).  Wherein the rail-gripping arm telescopically extends and retracts relative to the main handle member between a closed posture and an open posture. The gripper is concave and curls from the rail-gripping arm more than 180 degrees in a plane perpendicular to the rail axis to define a downwardly angled opening.  The gripper has flared lateral portion (see figure 6) that flare conically outwardly relative to the rail axis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Torlei in view of US Patent # 5,202,710 to Perkins.
	Torlei teaches the handle but fails to teach the handle includes a battery-recharging module.  Perkins teaches the battery-recharging module (13, column 2, lines 36-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the battery-recharging module to Torlei’s handle as taught by Perkins to provide “power to the instrument” (column 2, lines 33-34 in Perkins’s invention). 
  
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Torlei in view of US Patent Application Publication # 2019/0011218 to Moran et al.
	Torlei teaches the handle but fails to teach the handle comprises a LED light and a panic button.  Moran et al. teaches the LED light and the panic button (section 0009).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added LED light and panic button to Torlei’s handle as taught by Moran et al. to provide safety for the user (section 0006 in Moran et al.’s invention). 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Torlei in view of US Patent Application Publication # 2014/0259474 to Sokol et al.
	Torlei teaches the handle but fails to teach the handle comprises a Bluetooth transceiver.  Sokol et al. teaches the Bluetooth transceiver (section 0124) in the handle (311).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the Bluetooth transceiver to Torlei’s handle as taught by Sokol et al. to provide a wireless communication with other device (section 0124).  

Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Torlei in view of US Patent Application Publication # 2019/0075922 to Rivera et al.
	Torlei teaches the handle but fails to teach the handle includes a memory, Global Navigation Satellite system and a display screen.  Rivera et al. teaches handle includes a memory (SIM card 149 and memory location 148), and the display screen (170).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the memory, and display screen to Torlei’s handle as taught by Rivera et al. to connect other electronic device and communicate over one or more interfaces (see abstract in Rivera et al.’s invention). 
	

Claim 41 are rejected under 35 U.S.C. 103 as being unpatentable over Torlei in view of US Patent # 7,706,212 to Campbell.
Torlei teaches the handle but fails to teach the handle includes Global Navigation Satellite System.  Campbell teaches the Global Navigation Satellite System (column 5, lines 30-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the Global Navigation Satellite System to Torlei’s handle as taught by Campbell to “warn the user not only of the detection of an object, but also where the object is located relative to the user” (column 2, lines 3-6 in Campbell’s invention). 

Response to Arguments
Applicant’s arguments with respect to claims 21 and 36-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        12/5/22